DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17), in the reply filed on 05/17/2022, is acknowledged.
Applicants elected the species:  
    PNG
    media_image1.png
    234
    502
    media_image1.png
    Greyscale
 (compound 13 of claim 10), wherein A1 is -CH2-; A2 is -CH-; Z’ is oxo (=O); X is substituted C1-5 alkyl (or substituted C1-5alkylcarboxyl ester); Y is C1-7alkyl that is substituted with hydroxy and C1-6alkyl; and Z” is -ORd, wherein Rd is H; and wherein 
    PNG
    media_image2.png
    46
    81
    media_image2.png
    Greyscale
 is double bond.
A search for the elected species did not retrieve prior art.  See “SEARCH 9” (conducted in Registry, HCaplus, and Casreact databases of STN) enclosed in search notes.
However, an extended Markush search for the compound:  
    PNG
    media_image3.png
    361
    887
    media_image3.png
    Greyscale
 (wherein A1 is -CH2-; A2 is -CH-; Z’ is oxo (=O); X is substituted C1-5 alkyl (or substituted C1-5alkylcarboxyl ester); Y is C1-7alkyl that is substituted with hydroxy and C1-6alkyl; and Z” is -ORd, wherein Rd is H; and wherein 
    PNG
    media_image2.png
    46
    81
    media_image2.png
    Greyscale
 is double bond), retrieved applicable prior art.  See “SEARCH 9” (conducted in Registry, HCaplus, and Casreact databases of STN) enclosed in search notes.  Therefore, the Markush search for additional species of genus formula I of base claim 1 will not be extended unnecessarily in/for/during this Office Action.
Note that the full scope of genus formula I of base claim 1 has not yet been searched.  A double patent and prior art search has only been conducted for Applicants’ elected species and for the extended Markush search of the species (above) of genus formula I of base claim 1.
A review of the instant application’s inventor/assignee/owner names within the “SEARCH 9” STN search results and within the PALM and PE2E SEARCH Databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve applicable double patent references.
The elected species and extended Markush search to date read on all elected Group I claims 1-17.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
The next Action will properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)	Applicants overcome the prior art rejection (below) requiring an extended Markush search of genus formula I of base claim 1 which finds new prior art; and/or 
(3)	Applicants’ amendments necessitate new ground(s) of rejection(s).  See MPEP 803.02(III)(D).
Current Status of 17/092,461
This Office Action is responsive to the original claims of November 9, 2020.
Original claims 1-17 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/092,461, filed 11/09/2020, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/931,893, filed 11/07/2019.
The effective filing date is November 9, 2020 as the U.S. Provisional ‘893 does not support the full scope of instant base claim 1.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2021 and 11/09/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 3 is objected to for containing the following embodiments with no squiggly marks designating points of attachment:

    PNG
    media_image4.png
    193
    370
    media_image4.png
    Greyscale
 ; 
    PNG
    media_image5.png
    179
    808
    media_image5.png
    Greyscale
 ; and 
    PNG
    media_image6.png
    179
    348
    media_image6.png
    Greyscale
 .  Please make sure these and all embodiments in all claims have designated points of attachment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: (a) Actual reduction to practice; (b) Disclosure of drawings or structural chemical formulas; (c)  Sufficient relevant identifying characteristics such as: (i) Complete structure,  (ii) Partial structure, (iii) Physical and/or chemical properties or (iv) Functional characteristics when coupled with a known or disclosed correlation between function and structure; (d) Method of making the claimed invention; (e) Level of skill and knowledge in the art and (f) Predictability in the art.  While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
Here, Applicants claimed “prodrug” as one of many alternative limitations for claims 1-17.  However, Applicants provide no guidance as to ‘prodrugs'.  The artisan understands that prodrug forms are generally determined a posteriori, and it is only through trial and error that prodrugs are identified.  The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form.  The reference HAN (Han, H.  “Targeted Prodrug Design to Optimize Drug Delivery.”  AAPS Pharmsci.  (2000), Vol. 2 (1) article 6, pp. 1-11), acknowledges there is no specific definition for prodrug (e.g. page 1), but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form.  While some prodrugs are simply esters or salts, other prodrug forms are not chemically or structurally related to their active form, one example being glucose as the prodrug form of hydrogen peroxide (Table 1, page 5), as is hypoxanthine, thus posing a problem as to understanding what is the exact prodrug form of a compound, as hydrogen peroxide has two prodrug forms in the limited set of compounds exemplified in Han.
According to the reference ETTMAYER (Ettmayer, P., et al.  “Lessons Learned from Marketed and Investigational Prodrugs.”  J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries.  Furthermore, the reference TESTA (Testa, B.  “Prodrug research:  futile or fertile?”  Biochem. Pharm. (2004) 68, pages 2097-2106), teaches that, “A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment.  Two of these challenges are introduced here, namely biological variability and toxicity potential.  The challenge of biological variety results principally but not only from the huge number and evolutionary diversity of enzymes involved in xenobiotic metabolism.  Inter- and intra-species differences in the nature of these enzymes, as well as many other differences such as the nature and level of transporters, may render prodrug optimization difficult to predict and achieve.”  (Testa, page 2098).
Methods of making compounds, in general, are known to the artisan, however the methods of making any specific prodrug are complex and poorly understood, requiring an undue amount of experimentation to determine if a compound is actually a prodrug, and the instant specification fails to provide guidance to overcome the complexity and difficulties known to the artisan, as discussed above.
Thus, claims 1-17 are rejected as lacking written description for “prodrug”.  Applicants must delete all occurrences of “prodrug” in the claim-set (including withdrawn Group II) to render moot this rejection and move application closer to allowance.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "-SO2CH3".  There is insufficient antecedent basis for this limitation in Ra of the base claims 1-2.
As drafted, "-SO2CH3" of claim 3 does not have antecedent basis to the choices for Ra of claim 2.  Thus, the metes and bounds of claim 3 are undefined (hence rendering claim 3 indefinite) since none of the embodiments for Ra in claims 1-2 permit -SO2 to precede the alkyl.
Please delete this embodiment in claim 3 to render moot this rejection.
Claim 3 recites the limitation "benzyl".  There is insufficient antecedent basis for this limitation in the base claims 1-2.
As drafted, the benzyl of Ra in claim 3 renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since the artisan is left to wonder how the alkyl of benzyl can be further substituted with a phenyl when Ra of claim 2 is silent as to phenyl further substituting the C1alkyl.
Please delete the “benzyl” embodiment of claim 3 to render moot this rejection.
Claim 3 recites the limitation "
    PNG
    media_image7.png
    196
    280
    media_image7.png
    Greyscale
".  There is insufficient antecedent basis for this limitation in the base claims 1-2.
As drafted, the artisan is uncertain how alkyl can be further substituted with the specific S-containing heterocycle as Ra does not permit alkyl to be further substituted with a S-containing heterocycle.  This thus renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite).  Please delete this embodiment to render moot this rejection.
Claim 5 recites the limitations with R2, R3, and R4.  There is insufficient antecedent basis for variables R2, R3, and R4 since neither base claim 1 nor claim 5 further limit these variables.
As drafted, the artisan does not know where R2, R3, and R4 get antecedent basis as these variables are not further defined in base claim 1 or within claim 5 itself.  This renders the metes and bounds of claim 5 undefined (hence rendering claim 5 indefinite) since the artisan does not know to what values R2, R3, and R4 are further defined.  Please copy and paste the values from claim 4 to render moot this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 3, which recites the limitation "-SO2CH3", fails to further limit base claims 1-2 since none of the embodiments for Ra in claims 1-2 permit -SO2 to precede the alkyl.
Please delete this embodiment in claim 3 to render moot this rejection.
Dependent claim 3, which recites the limitation "benzyl", fails to further limit base claims 1-2 since Ra of claim 2 is silent as to phenyl further substituting the C1alkyl.
Please delete the “benzyl” embodiment of claim 3 to render moot this rejection.
Dependent claim 3, which recites the limitation "
    PNG
    media_image7.png
    196
    280
    media_image7.png
    Greyscale
", fails to further limit base claims 1-2 since Ra of base claim 2 does not permit alkyl to be further substituted with a S-containing heterocycle as seen, above.  
Please delete this embodiment to render moot this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 57790-51-9.  First made available to public/entered into STN:  16 November 1984).
The reference ACS teaches the compound:

    PNG
    media_image8.png
    274
    646
    media_image8.png
    Greyscale
 (see enclosed ACS reference), wherein A1 is -CH2-; A2 is -CH-; Z’ is oxo (=O); X is substituted C1-5 alkyl (or substituted C1-5alkylcarboxyl ester); Y is C1-7alkyl that is substituted with hydroxy and C1-6alkyl; and Z” is -ORd, wherein Rd is H; and wherein 
    PNG
    media_image2.png
    46
    81
    media_image2.png
    Greyscale
 is double bond.  This anticipates claim 1.  “Y” can also be understood as being C1-6alkyl that is substituted with hydroxy and methyl (anticipates claim 6).  This is encompassed within the sub-genus of formula II (anticipates claim 7) and formula IIIa (anticipates claim 8) wherein R1 is COOR2 and wherein R2 is Ar-NH-CO-Ar.  Variable “n” is 0 (anticipates claim 9).
	Variable “X” can also be considered to be C1-5 alkyl substituted with COORa, wherein Ra is C6 aryl substituted with NHCORc, wherein Rc is C6 aryl.  This anticipates claim 2.
	The variable Ra from claim 2 is:  
    PNG
    media_image9.png
    153
    308
    media_image9.png
    Greyscale
 , which anticipates claim 3.
	Said ACS compound anticipates claim 4:  “X” is C1-5 alkyl-COOR2, wherein R2 is Ar-NHCO-Ar.
	The ACS compound anticipates claim 5:  wherein “X” is:    
    PNG
    media_image10.png
    34
    323
    media_image10.png
    Greyscale
 .
	The ACS compound, above, is identical to compound 1 of (anticipates) claim 11.
	The “prostaglandin analog” (an interpreted property or function of the instant claimed compounds) of the anticipated claims is presumed inherent in the ACS reference teachings.  See MPEP 2112.01(I):  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.”
Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625